                                                            USDC
        Case 1:20-cv-06368-GHW Document 98 Filed 03/16/21 Page 1 ofSDNY
                                                                    1
MEMORANDUM ENDORSED                                         DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 3/16/2021




                                                                           Matthew I. Fleischman
                                                                           4530 Wisconsin Avenue, NW
                                                                           Fifth Floor
                                                                           Washington, DC 20016
                                                                           202.480.2965
                                                                           Fleischman@oandzlaw.com

              March 16, 2021

              VIA ECF
              The Honorable Gregory H. Woods
              United States District Court
              Southern District of New York
              500 Pearl Street
              New York, NY 10007

              Re:      McGraw Hill LLC et al. v. Chinh Tran Van et al.
                       SDNY Case No. 20-cv-6368-GHW

              Dear Judge Woods:

                      We represent Plaintiffs McGraw Hill LLC, Bedford, Freeman & Worth Publishing
              Group, LLC d/b/a Macmillan Learning, Cengage Learning, Inc., Elsevier Inc., and Pearson
              Education, Inc. (“Plaintiffs”) in the above-referenced action. On March 11, 2021, the Court
              ordered Plaintiffs to file their motion for default judgment no later than March 31, 2021.
              ECF No. 96. Pursuant to Rule 1.E of Your Honor’s Individual Rules & Practices, Plaintiffs
              write to respectfully request a 14-day extension of time to file Plaintiffs’ motion for default
              judgment from March 31, 2021 to April 14, 2021.

                     We request this extension of time due to a serious health issue impacting counsel
              for Plaintiffs who is integrally involved in preparing the papers. Plaintiffs have not
              previously sought to extend this date and, as all Defendants in this case are in default and
              this motion will resolve the case, no other dates are impacted. Likewise, due to the
              Defendants’ default, Plaintiffs have not sought to obtain their consent to this request.
              However, Plaintiffs will serve a copy of the Court’s ruling on this request upon Defendants.

                       We thank the Court for its consideration.
  Application granted. Plaintiffs’ request for an extension of time to file their motion for default judgment, Dkt. No. 97, is granted.
  The date by which the Court expects Plaintiffs to file their motion for default judgment is extended to April 14, 2021. Plaintiffs
  are directed to serve a copy of this order on Defendants and to retain proof of service. The Clerk of Court is directed to
  terminate the motion pending at Dkt. No. 97.
  SO ORDERED.
                                                                  _____________________________________
  Dated: March 16, 2021                                                  GREGORY H. WOODS
  New York, New York                                                    United States District Judge
